Citation Nr: 0813321	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable rating for 
degenerative joint disease of the cervical spine at C5-6 
prior to February 22, 2005.  

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine at C5-6 
since February 22, 2005.  

3.  Entitlement to service connection for bilateral chronic 
knee pain.  

4.  Entitlement to service connection right shoulder pain.  

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for chronic cough from 
bronchitis.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty in January 2001 and from 
January 2003 to September 2004.  

This appeal to the Board of Veterans' Appeals (Board) arises  
from an October 2004 rating decision in which the RO, inter 
alia, granted service connection for degenerative joint 
disease of the cervical spine at C5-6 (claimed as neck pain), 
and assigned a noncompensable evaluation, effective September 
6, 2004, and denied the veteran's claims for service 
connection for bilateral chronic knee pain, right shoulder 
pain, and severe headaches and cough from chronic 
bronchitis.  In July 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in March 2006, and the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in April 2006.

In an April 2007 rating decision, the RO granted an increased 
rating of 10 percent for degenerative joint disease of the 
cervical spine at C5-6, effective February 22, 2005.  

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted records of private medical treatment 
along with a waiver of his right to have this evidence 
initially considered by the RO.  The Board accepts this 
evidence for inclusion in the record.  See 38 C.F.R. 
§ 20.1304 (2007).  

As the veteran expressed disagreement with the initial rating 
assigned for degenerative joint disease of the cervical 
spine, following the grant of service connection, the Board 
has characterized that claim in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  Moreover, although a higher rating for 
degenerative joint disease of the cervical spine has been 
assigned from February 22, 2005, as a higher rating for this 
disability is available before and after this date, and the 
veteran is presumed to be seeking the maximum available 
benefit, the Board has recharacterized the appeal as 
encompassing the matters set forth on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board also notes that the RO treated the claim for 
service connection for severe headaches and chronic cough 
from bronchitis as one claim.  However, the veteran claimed 
these as two separate disabilities in his July 2004 claim for 
service connection.  In light of this fact, and the veteran's 
testimony during the February 2008 hearing, which will be 
discussed below, the Board has characterized these claims as 
two separate issues.  

The Board's decision on the claim for service connection for 
headaches is set forth below.  The remaining issues on appeal 
are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the February 2008 hearing, the veteran's wife testified that 
the veteran's service-connected diabetes mellitus was 
worsening.  As there is no indication in the record that this 
claim for an increased rating for diabetes mellitus has yet 
been addressed by the RO, this matter is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  There is no competent medical evidence that the veteran 
has current headaches.  


CONCLUSION OF LAW

The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a July 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for frequent severe headaches, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
This letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.  
The October 2004 RO rating decision reflects the initial 
adjudication of the claim for service connection for 
headaches after issuance of the July 2004 letter.  Hence, the 
July 2004 letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.  

Regarding the Dingess/Hartman notice requirements, the RO 
provided the veteran with information as to the assignment of 
disability ratings and effective dates in a February 2008 
letter.  Although the RO did not readjudicate the claim for 
service connection for headaches after issuance of this 
letter, the decision herein denies the claim for service 
connection.  Thus, no disability rating or effective date is 
being, or is to be, assigned.  Thus, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claim for service connection for headaches.  
Pertinent medical evidence associated with the claims file 
consists of the veteran's service medical records and records 
of VA and private treatment.  Also of record and considered 
in connection with the appeal is the transcript of the 
veteran's February 2008 Board hearing, along with various 
statements submitted by the veteran.  

The Board notes that the claims remaining on appeal are being 
remanded, in part, to obtain records of private treatment 
from Dr. Jesus A. Maldonado Hernandez.  The veteran indicated 
in July 2005 that this physician treated him for his back, 
neck, and knee.  In September 2005, he reported that he was 
receiving treatment from Dr. Maldonado Hernandez, another 
private physician, and the San Juan VA Medical Center (VAMC) 
for a nervous condition, low back pain, knees, neck, and 
shoulder.  As the there is no indication that the records of 
private treatment from Dr. Maldonado Hernandez include 
treatment for headaches, these records are not pertinent to 
this claim, and remand would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition, a January 2006 record of VA treatment indicates 
that the veteran was in the process of requesting disability 
through the Social Security Administration (SSA).  Records 
regarding a claim for SSA benefits have not been associated 
with the claims file.  However, as will be discussed below, 
the claim for service connection for headaches is being 
denied as there is no medical evidence of current disability.  
The post-service treatment records are silent for complaints 
regarding or findings of headaches, and the veteran himself 
testified in February 2008 that he did not get headaches that 
much.  Further, the veteran has not reported any post-service 
treatment for headaches.  There has been no argument that the 
SSA records are pertinent to the claim for service connection 
for headaches as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim for service connection 
for headaches, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements made by the veteran, the Board finds 
that the claim for service connection must be denied.  

The veteran asserts that he has headaches that are related to 
service.  Service medical records reflect complaints of 
headaches on physical evaluation board in March 2004, and the 
physician noted chronic headache syndrome, never evaluated.    
Records of VA treatment from October 2004 to March 2007 and 
records of private treatment from February 2005 to September 
2007 are negative for complaints regarding or findings of 
headaches.  

When questioned regarding the claim for service connection 
for headaches with chronic cough and bronchitis (as the claim 
was characterized by the RO) during the February 2008 
hearing, the veteran himself testified that he did not know 
whether he experienced headaches in service, but that, now, 
he did not get headaches that much.  Rather, he indicated 
that he still experienced coughing.  

In this case, the Board finds that there is no competent and 
persuasive medical evidence of a current disability of severe 
headaches for which service connection can be granted.  
Notwithstanding the evidence of complaints of headaches in 
service, the medical evidence of record does not reflect 
current treatment for or diagnoses of headaches.  The veteran 
himself has not reported any such treatment and has, most 
recently, stated that he did not get headaches that much.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection.  See Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the veteran's assertions; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of current disability, and questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As the veteran is not shown to be other than 
a layperson without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter, such as the diagnosis of a specific 
disability or opinion as to etiology of such a disability.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.  

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as competent and persuasive evidence simply does not support 
the claim, that doctrine is not for application, and the 
veteran's claim for service connection for headaches must be 
denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for headaches is denied.  


REMAND

The claims file reflects that further RO action on the 
remaining claims on appeal is warranted.  

Review of the claims file reveals that there may be pertinent 
Federal records outstanding.  In this regard, the veteran 
reported during VA treatment in January 2006 that he was in 
the process of requesting disability through the Social 
Security Administration (SSA).  The private medical records 
associated with the claims file also include a January 2006 
questionnaire from the Disability Determination Program of 
the SSA.  However, no records regarding a claim for 
disability benefits with the Social Security Administration 
(SSA) have been associated with the claims file.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  

Thus, the Board finds that the RO should obtain and associate 
with the claims file a copy of any SSA decision regarding the 
claim for disability benefits pertinent to the claims 
remaining on appeal, as well as copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

Review of the claims file also reveals that there may be 
pertinent VA treatment records outstanding.  In this regard, 
the veteran reported during the February 2008 hearing that he 
was treated for his cervical spine at the VA hospital every 
three months.  While records of VA treatment from the San 
Juan VAMC, dated from October 2004 to March 2007 have been 
associated with the claims file, the veteran's testimony 
reflects that more recent records of VA treatment for his 
cervical spine disability are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
records of pertinent treatment from the San Juan VAMC since 
March 2007, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The claims also file reflects that there are pertinent 
private medical records which have not been obtained.  In 
July 2005, the veteran submitted a completed, signed VA Form 
21-4142 (Authorization and Consent to Release Information to 
the Department of Veterans Affairs) for Dr. Jesus A. 
Maldonado Hernandez.  Specifically, the veteran reported that 
Dr. Hernandez had treated him for his back, neck, and knee.  
Also in July 2005, the veteran submitted a VA Form 21-4142 
for Dr. Cesar A. Reyes, who treated him for a nervous 
condition.  In September 2005, the veteran submitted another 
VA Form 21-4142, on which he indicated that he was receiving 
treatment from the VA hospital, Dr. Cesar A. Reyes, and Dr. 
Jesus A. Maldonado Hernandez, for a nervous condition, low 
back pain, the knees, neck, and shoulder.  

Although the RO sent a letter to Dr. Reyes, requesting 
records of private treatment, there is no indication in the 
claims file that the RO has requested records of treatment 
from Dr. Maldonado Hernandez, despite the fact that the 
veteran has submitted two signed releases for such purpose.  
While some records of treatment from Dr. Maldonado Hernandez 
dated from February 2005 to January 2006 have been submitted, 
the RO has not requested all pertinent records, and, the 
veteran testified during the February 2008 hearing that he 
saw this private physician for treatment of his cervical 
spine every other month.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for the cervical spine, knees, and right 
shoulder from Dr. Maldonado Hernandez.  If more current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records.  

Regarding the claim for service connection for a chronic 
cough from bronchitis, VA will provide a medical examination 
or obtain a medical opinion if the evidence indicates the 
existence of a current disability or persistent or recurrent 
symptoms of a disability that may be associated with an 
event, injury, or disease in service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in-
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.  

Service medical records include a diagnosis of bronchitis in 
February 2003.  The report of the March 2004 physical 
evaluation board noted that the veteran had a chronic cough 
which had not been evaluated.  During the February 2008 
hearing, the veteran reported that he still had the coughing.  
This testimony suggests that the veteran may have a current 
disability manifested by a cough related to service.  
However, the record includes no actual medical opinion 
addressing the medical relationship, if any, between such 
current disability and service.  

Given the above-described evidence, the Board finds that VA 
examination and medical opinion as to the relationship, if 
any, between any disability manifested by a cough and 
service-based on full consideration of the veteran's 
documented medical history and assertions, and supported by 
stated rationale-is needed to resolve the claim on appeal.  
See 38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
examination, by an appropriate physician, at a VA medical 
facility.  The veteran is hereby notified that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim (as adjudication will be based 
on the evidence of record).  See 38 C.F.R. § 3.655.  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  If current 
authorization from the veteran is required to obtain the 
outstanding treatment records of Dr. Jesus A. Maldonado 
Hernandez (as noted above), the RO should specifically 
request that the veteran provide such authorization.  The RO 
should also ensure that its notice to the veteran meets the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) in regard to the claims for higher ratings for 
degenerative joint disease of the cervical spine, as 
appropriate.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claims for higher initial ratings for 
degenerative joint disease of the cervical spine should 
include consideration of whether "staged rating" 
(assignment of different ratings for different periods of 
time, based on the facts found), pursuant to Fenderson, is 
warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to any of the claims remaining 
on appeal, as well as copies of all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain all records of 
evaluation and/or treatment of 
degenerative joint disease of the 
cervical spine, the knees, right 
shoulder, or bronchitis or a cough from 
the San Juan VAMC, since March 2007.  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  If a more current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Jesus A. Maldonado Hernandez, the RO 
should specifically request that the 
veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from this provider. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.  The 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

Regarding the claims for higher ratings 
for degenerative joint disease of the 
cervical spine, the RO should ensure that 
its letter meets the requirements of 
Vazquez-Flores (cited to above), as 
appropriate.   

4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Jesus A. 
Maldonado Hernandez (as noted above)-
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should identify any current 
disability manifested by cough.  Then, 
with respect to any such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater  probability) that the 
disability is medically related to 
service, to particularly include 
bronchitis in service.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims for higher 
ratings for degenerative joint disease of 
the cervical spine should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC that clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


